Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.

Information Disclosure Statement
The examiner reviewed IDS document(s) on 3/10/21, carefully considering the art cited within the document(s).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, the term “digital identity network” is used in various claims but neither the term is not readily recognized in the art, nor the specification adequately explained or define the term.  Consequently, the term (especially in the context of the claims) is not understood sufficiently to clearly establish the metes and bounds of the claims.
Additionally, claims 7-8 and 17-18 recite the limitation “responsive to receiving the signal indicating that the request for verified identity data of the user has failed, determining that verification using the primary verification technique has failed”.
However, it appears that an essential step is missing given the fact that there is no concrete correlation between the receiving the signal (that inherently would have to be evaluated to determine what signal it is) and the determining that verification has failed.  That is, there is no indication how it is determine that determine that verification failed based on the received signal and, as a result, the limitation as written could be interpreted as receiving the signal of the request failure defines /equates to determination of verification technique failure, questioning the purpose of the limitation “responsive to receiving the signal … determining that verification … has failed”.
Appropriate correction/clarification is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 7-8, 11, 14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 unpatentable over Inala (USPUB 20030187925) in view of Suzuki (USPN 10140445) or, in alternative Rockwell (USPUB 20130276078) or Chhabra (USPUB 20170171216), and further in view of Toy (USPUB 20160088068).
As per claim 11, Inala receiving, via a communications module and from a remote computing device, a signal including a request to provision a data record for a service (user connected to Password-All choses a particular option from Fig. 2, see para 78-80 and Fig. 2); selecting digital identity network verification via a digital identity network as a primary verification technique; attempting verification using the primary verification technique (Password-All transparently logs the user on to the destination page, is such log-on is needed, para 80 No specific meaning of the term).
Inala does not expressly teach determining that verification using the primary verification technique has failed. However, a skilled in the art of resource access would have readily appreciate [Official Notice is taken] that credentials to access resources 1) frequently may be updated (using different devices) as well as the fact that updates are not always synchronized (e.g. credentials cached on one device using certain means and another/second attempt using different device/connection means) and 2) errors resulting from typographical/other errors (both of these options resulting in incorrect credentials being due to offering working flexibility and customization to a user).  In such situations, responsive to determining that verification using the primary verification technique has failed, attempting verification using a secondary verification technique if at least not implicit, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by  Suzuki (if authentication fails, prompting the user to enter a new authentication information, col. 12 lines 43-44), Rockwell (availability of resetting the authentication information in response to using different way with the use of one time password, para 25) or Chhabra  (if authentication mechanism fails, applying different authentication mechanism, para 73), each offering the predictable benefit of usability and secure access.
Inala as modified does not expressly teach responsive to successful verification provisioning the data record for the service.  However, in the related art Toy teaches such solution (user credentials for a cloud provider retrieved and services provided to the user, para 74). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Toy’s teaching into Inala’s as modified invention given the predictable benefit of data access.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute/include known solution of handling user requests to service as taught by Inala as modified with/into Toy’s invention given the benefit of control access to resources.
As per claim 1 and 20, a skilled in the art would readily appreciate that computing devices, offer their functionalities by executing (by processors) instructions stored in computing media and, as per the means plus function and, communication modules enabling network communication.
As per claim 4 and 14, request for a selection meet the limitation of a request and user selection of the particular entry (e.g. URL, password, etc.) that results in sending credentials to the URL meets the broadest reasonable interpretation of the user confirming that the user has one or more data records associated with the network he tries to access.
As per claims 7-8 and 17-18, Inala as modified teaches a request for data as discussed above.  Given the fact that Inala’s invention pertains to user access to the server being a bank/investment server allowing interactive on-line banking (para 54-56) the data could be treated as verified identity data of the user.  However, it is also noted that a particular type/name of the data would not affect the functionality of the invention, thus would not distinguish the claimed invention from the prior art in the terms of patentability.  Thus, this descriptive material does not distinguish the claimed invention from the prior art in the terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed.Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to apply Inala as modified invention to any type of data given the predictable benefit of customization.  Furthermore, Official Notice is taken that it is old and well known in the art to provide a signal indicating that the request for the data has failed (a requested resource is not available, e.g. resource not found or server unable to retrieve it, etc.) it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include such solution given the benefit of acknowledgement and usability.  
Claim(s) 2-3, 10 and 12-13 is/are rejected under 35 U.S.C. 103 unpatentable over Inala in view of Suzuki or, in alternative Rockwell or Chhabra and Toy, and further in view of Hockenberry (USPUB 20070174810).
Inala as modified does not teach sending, via the communication module and to the remote computing device, a signal requesting information associated with a user requesting to provision the data record for the service; receiving, via the communications module and from the remote computing device, a signal including the requested information (upon successful authentication receiving the user selection of an option (among options shown in Fig. 2) provided to the users, as discussed in par 59, for example).
Although Inala as modified teaches selecting the network verification the verification technique based on the requested information to determine successful verification, the art does not teach obtaining from the remote computing device, an internet protocol address of the remote computing device, determining a location of the remote computing device based at least on the internet protocol address, comparing the determined location of the remote computing device to a known address of a user as well as determining that the information satisfying predefined criteria. However, in the related art, Hockenberry teaches such solution (IP address are checked to validate the source of the request, para 43).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Hockenberry’s teaching into Inala as modified invention given the benefit of increased security.)
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 unpatentable over Inala in view of Suzuki or, in alternative Rockwell or Chhabra and Toy, and further in view of Peng (USPN 11063770).
Inala as modified teaches the digital identity network implementing permissions as discussed above. 
Inala as modified does not teach the network including a blockchain network.  However, such solution would have been an obvious variant as illustrated by Peng (service providers stored data including data associated with the users, in the consortium blockchains, col. 13 line 58 – col. 14 lines 6, for example). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Peng’s teaching into Inala given the predictable benefit of security.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433